

113 HR 3609 IH: To designate the facility of the United States Postal Service located at 3260 Broad Street in Port Henry, New York, as the Dain Taylor Venne Post Office Building.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3609IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Owens (for himself, Mr. Bishop of New York, Mr. King of New York, Mr. Israel, Mrs. McCarthy of New York, Mr. Meeks, Ms. Meng, Ms. Velázquez, Ms. Clarke, Mr. Nadler, Mr. Grimm, Mr. Rangel, Mr. Crowley, Mr. Serrano, Mr. Engel, Mr. Sean Patrick Maloney of New York, Mr. Gibson, Mr. Tonko, Mr. Hanna, Mr. Reed, Mr. Maffei, Ms. Slaughter, Mr. Higgins, Mr. Collins of New York, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 3260 Broad Street in Port Henry, New York, as the Dain Taylor Venne Post Office Building.1.Dain Taylor Venne Post Office Building(a)DesignationThe facility of the United States Postal Service located at 3260 Broad Street in Port Henry, New York, shall be known and designated as the Dain Taylor Venne Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dain Taylor Venne Post Office Building.